Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated July 5, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 1, 4-9, 14 and 16 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capper et al. (US Patent Application Publication No. 2005/0189231 A1) in view of Masuda et al. (US Patent Application Publication No. 2016/0113006 A1) and Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108).
	With regards to claims 14 and 16, the rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capper et al. in view of Masuda et al. and Saito et al. has been withdrawn in view of Applicant’s amendment. Claims 14 and 16 have been cancelled.
	With regards to claims 1 and 4-9, the rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capper et al. in view of Masuda et al. and Saito et al. stands.
	Regarding claim 1, Capper teaches an aqueous indium plating bath comprising:

- a source of indium ions (= In+3) [page 4, [0047]], 
- an acid (= acid) [page 5, [0066]], 
- a source of halide ions (= N-benzyl-3-carboxyl pyridinium chloride) [page 7, 
	[0088]], and
- a surfactant according to formula (I):
			
    PNG
    media_image1.png
    80
    210
    media_image1.png
    Greyscale

wherein A is selected from branched or unbranched C10-C15-alkyl; 
B is selected from the group consisting of hydrogen and alkyl; 
m is an integer ranging from 5 to 25; 
each R is independently from each other selected from hydrogen and methyl (= the one or more non-ionogenic surface active polyoxyalkylene compound comprises: 
(i) one or more compound having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 
or
R3-O-[(CHR2CH2)O]xH		(Ib)
or
R3-O-[(CH2CHR2)O]xH		(Ic)
	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 and about 100;  

(ii) one or more compound having a formula: 
R3-O-[R4-O-]n-X		(IIa)
or
(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched  or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl or -Br; Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan group, and a is equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH groups on the Y component; or 
(iii) a mixture of two or more of (i) and/or (ii)) [page 19, claim 18].
The bath of Capper differs from the instant invention because Capper does not disclose 
the following:
	a.	A dihydroxybenzene derivative according to formula (II):
					
    PNG
    media_image2.png
    114
    138
    media_image2.png
    Greyscale

wherein each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and nitro; 
n is an integer ranging from 1 to 4.

Capper teaches that the additional atoms, alloyed with the zinc and nickel, may include one or more of Te, Bi, Sb, Ag, Cd, Co, Cr, Cu, Fe, In, Mn, Mo, P, Sn and W (page 2, [0021]).
Masuda teaches that: 
	Antioxidants are used to prevent the oxidation of Sn2+ in the bath. Examples of usable antioxidants include hypophosphorous acid and salts thereof, ascorbic acid and salts thereof, hydroquinone, catechol, resorcin, phloroglucinol, cresolsulfonic acid and salts thereof, phenolsulfonic acid and salts thereof, catecholsulfonic acid and salts thereof, hydroquinone sulfonic acid and salts thereof, hydrazine and the like. Such antioxidants can be used singly or as a mixture of two or more kinds (page 5, [0077]).

Saito teaches that polyphenols such as hydroxybenzoic and hydroxycinnamic acids derivatives are known to exhibit potent antioxidant activities (page 8101, left column, lines 1-3).
Saito teaches catechol 11 (
    PNG
    media_image3.png
    140
    86
    media_image3.png
    Greyscale
) and related compounds 9 (EWG: Cl) and 13 (EDG: OMe) [page 8102, Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Capper with a dihydroxybenzene derivative according to formula (II):
					
    PNG
    media_image4.png
    110
    126
    media_image4.png
    Greyscale

wherein each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and 

nitro; n is an integer ranging from 1 to 4 because antioxidants are used to prevent the oxidation of Sn2+ in the bath and compounds 9 (EWG: Cl) and 13 (EDG: OMe) are equivalent to catechol 11 in possessing the function and/or property of being an antioxidant which prevents the oxidation of Sn2+ in the bath.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 10 - 1000 mg/L.
	Masuda teaches that the concentration of antioxidant in the tin or tin alloy plating bath 
is not particularly limited but usually preferably about 0.01 to 20 g/l (= 10 to 20,000 mg/l) [page 6, [0078]].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the 
dihydroxybenzene derivative described by the Capper combination with wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 10 - 1000 mg/L because about 0.01 to 20 g/l is an amount of antioxidant used to prevent the oxidation of Sn2+ in a plating bath.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 4, Capper teaches wherein the acid is one or more selected from alkane sulfonic acid and sulfuric acid (= the acidic electroplating bath comprises one or more of sulfuric acid, methane sulfonic acids and similar alkyl sulfonic acids) [page 5, [0066]].
Regarding claim 5, Capper teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-18.0 (= implicit = the one or more non-ionogenic surface active polyoxyalkylene compound comprises: 
(i) one or more compound having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 
or
R3-O-[(CHR2CH2)O]xH		(Ib)
or
R3-O-[(CH2CHR2)O]xH		(Ic)
	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an 
alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 

and about 100;  
(ii) one or more compound having a formula: 
R3-O-[R4-O-]n-X		(IIa)
or
(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched  or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl or -Br; Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan group, and a is equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH groups on the Y component; or 
(iii) a mixture of two or more of (i) and/or (ii)) [page 19, claim 18].
Regarding claim 6, Saito teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= compounds 9 (EWG: Cl) and 13 (EDG: OMe)) [page 8102, Fig. 1].
Regarding claim 7, Capper teaches a pH of -1 to 4 (= the acidic electroplating bath has a 
pH in the range from about 0.5 to about 6.5) [page 5, [0065]].
	Regarding claim 8, Capper teaches a source of alkali metal cations and/or a source of alkaline earth metal cations (= sodium silicates) [page 9, [0111]].
	Regarding claim 9, Capper teaches wherein concentration of indium ions in the indium 

plating bath ranges from 2.5 g/L to 200 g/L (= the In+3 is present in the electroplating bath at a concentration in the range from about 1 g/dm3 to about 100 g/dm3) [page 4, [0047]].
	
II.	Claims 10-11, 15 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over 
Capper et al. (US Patent Application Publication No. 2005/0189231 A1) in view of Masuda et al. (US Patent Application Publication No. 2016/0113006 A1) and Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108) as applied to claims 1, 4-9, 14 and 16 above, and further in view of Brese et al. (US Patent Application Publication No. 2009/0075102 A1).
	With regards to claims 15 and 17, the rejection under 35 U.S.C. 103 as being unpatentable over Capper et al. in view of Masuda et al. and Saito et al. as applied to claims 1, 4-9, 14 and 16 above, and further in view of Brese et al. has been withdrawn in view of Applicant’s amendment. Claims 15 and 17 have been cancelled.
	With regards to claims 10 and 11, the rejection under 35 U.S.C. 103 as being unpatentable over Capper et al. in view of Masuda et al. and Saito et al. as applied to claims 1 and 4-9 above, and further in view of Brese et al. stands.
	Capper, Masuda and Saito are as applied above and incorporated herein.
Regarding claim 10, the method of Capper differs from the instant invention because 
Capper does not disclose wherein concentration of the surfactant according to formula (I) ranges from 0.1 g/L to 20 g/L.

	Capper teaches zinc-nickel-indium alloy electroplating baths (page 2, [0021]). In one embodiment, the electroplating baths of the invention include one or more non-ionogenic, surface active polyoxyalkylene compound (page 19, claim 18) present in an amount effective to provide grain refinement of a zinc-nickel ternary or higher alloy electroplated with the bath (page 5, [0063]).
	Brese teaches zinc-nickel-indium alloy electroplating baths (page 4, [0048]).
One or more dispersants may be added to the aqueous compositions to maintain a uniform dispersion of the ceramics during electrochemical deposition. Dispersants include, but 
are not limited to, silicone dispersants, such as modified silicones and reactive silicones, polyalkoxylated ethers, glycol ethers and cationic surface-active agents. Such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L or such as from 5 g/L to 60 g/L or such as from 10 g/L to 40 g/L (page 2, [0022]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the surfactant described by Capper with wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L because including 1 g/L to 80 g/L of a polyalkoxylated ether in the compositions maintains a uniform dispersion.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	Regarding claim 11, Capper teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-18.0 (= implicit = the one or more non-ionogenic surface active polyoxyalkylene compound comprises: 
(i) one or more compound having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 
or
R3-O-[(CHR2CH2)O]xH		(Ib)
or
R3-O-[(CH2CHR2)O]xH		(Ic)
	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 and about 100;  
(ii) one or more compound having a formula: 
R3-O-[R4-O-]n-X		(IIa)
or
(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched  or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z 
independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl 

or -Br;  Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan group, and a is equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH groups on the Y component;  or 
(iii) a mixture of two or more of (i) and/or (ii)) [page 19, claim 18]; 
Saito teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-
methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= compounds 9 (EWG: Cl) and 13 (EDG: OMe)) [page 8102, Fig. 1]; Capper teaches wherein the bath further comprises a source of alkali metal cations and/or a source of alkaline earth metal cations (= sodium silicates) [page 9, [0111]]; Capper teaches wherein concentration of indium ions bath ranges from 2.5 g/L to 200 g/L (= the In+3 is present in the electroplating bath at a concentration in the range from about 1 g/dm3 to about 100 g/dm3) [page 4, [0047]]; and Brese teaches wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L (= such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L) [page 2, [0022]].

III.	Claims 1, 4-9, 14 and 16 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capper et al. (US Patent Application Publication No. 2005/0189231 A1) in view of Reddington et al. (US Patent Application Publication No. 2008/0268138 A1).
	With regards to claims 14 and 16, the rejection under pre-AIA  35 U.S.C. 103(a) as being 
unpatentable over Capper et al. in view of Reddington et al. has been withdrawn in view of Applicant’s amendment. Claims 14 and 16 have been cancelled.

	With regards to claims 1 and 4-9, the rejection under pre-AIA  35 U.S.C. 103(a) as being 
unpatentable over Capper et al. in view of Reddington et al. stands.
Regarding claim 1, Capper teaches an aqueous indium plating bath comprising:
- a source of indium ions (= In+3) [page 4, [0047]], 
- an acid (= acid) [page 5, [0066]], 
- a source of halide ions (= N-benzyl-3-carboxyl pyridinium chloride) [page 7, 
	[0088]], and
- a surfactant according to formula (I):
			
    PNG
    media_image1.png
    80
    210
    media_image1.png
    Greyscale

wherein A is selected from branched or unbranched C10-C15-alkyl; 
B is selected from the group consisting of hydrogen and alkyl; 
m is an integer ranging from 5 to 25; 
each R is independently from each other selected from hydrogen and methyl (= the one or more non-ionogenic surface active polyoxyalkylene compound comprises: 
(i) one or more compound having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 
or
R3-O-[(CHR2CH2)O]xH		(Ib)
or
R3-O-[(CH2CHR2)O]xH		(Ic)

	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 and about 100;  
(ii) one or more compound having a formula: 
R3-O-[R4-O-]n-X		(IIa)
or
(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched  or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl or -Br; Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan group, and a is equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH groups on the Y component; or 
(iii) a mixture of two or more of (i) and/or (ii)) [page 19, claim 18].
The bath of Capper differs from the instant invention because Capper does not disclose the following:
	a.	A dihydroxybenzene derivative according to formula (II):
					
    PNG
    media_image2.png
    114
    138
    media_image2.png
    Greyscale


wherein each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and nitro; 
n is an integer ranging from 1 to 4.
Capper teaches that in one embodiment, an auxiliary brightening agent is added to the 
electroplating bath. Many brightening agents are known in the art and may be suitably selected by those of ordinary skill in the art (page 7, [0087]; and page 8, [0099]). 
	Like Capper, Reddington teaches electroplating (page 6, [0062]) zinc (page 4, [0040])-nickel (page 4, [0031]) ternary alloys (page 4, [0042]).
One or more brightener breakdown inhibiting compounds may be included in the plating compositions. Brightener breakdown inhibiting compounds include any compound which is compatible with the other components of the compositions and prevents or at least inhibits the breakdown of brighteners in the plating compositions (page 5, [0052]). 

Various alcohols also may be used as brightener breakdown inhibitors including preferred aromatic alcohols including 5-methoxyresorcinol, 4-chlororesorcinol and 2-nitroresorcinol (page 5, [0054]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Capper with a dihydroxybenzene derivative according to formula (II):
					
    PNG
    media_image4.png
    110
    126
    media_image4.png
    Greyscale

wherein each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and nitro; n is an integer ranging from 1 to 4 because 5-methoxyresorcinol, 4-chlororesorcinol and 

2-nitroresorcinol are brightener breakdown inhibiting compounds which prevents or at least inhibits the breakdown of brighteners in plating compositions.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Reddington teaches wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 10 - 1000 mg/L (= the brightener breakdown inhibitors are included in the plating compositions in amounts of 0.001 g/L to 100 g/L (= 1 mg/l to 100,000 mg/l)) [page 6, [0060]].
	Regarding claim 4, Capper teaches wherein the acid is one or more selected from alkane sulfonic acid and sulfuric acid (= the acidic electroplating bath comprises one or more of sulfuric acid, methane sulfonic acids and similar alkyl sulfonic acids) [page 5, [0066]].
Regarding claim 5, Capper teaches wherein the surfactant has a value for hydrophilic-
lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-18.0 (= implicit = the one or more non-ionogenic surface active polyoxyalkylene compound comprises: 
(i) one or more compound having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 

or
R3-O-[(CHR2CH2)O]xH		(Ib)
or
R3-O-[(CH2CHR2)O]xH		(Ic)
	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 and about 100;  
(ii) one or more compound having a formula: 
R3-O-[R4-O-]n-X		(IIa)
or
(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched  or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl or -Br; Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan group, and a is equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH groups on the Y component; or 
(iii) a mixture of two or more of (i) and/or (ii)) [page 19, claim 18].
Regarding claim 6, Reddington teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro 

resorcinol or 4-chloro catechol (= 5-methoxyresorcinol, 4-chlororesorcinol and 2-nitroresorcinol) [page 5, [0054]].
Regarding claim 7, Capper teaches a pH of -1 to 4 (= the acidic electroplating bath has a pH in the range from about 0.5 to about 6.5) [page 5, [0065]].
	Regarding claim 8, Capper teaches a source of alkali metal cations and/or a source of alkaline earth metal cations (= sodium silicates) [page 9, [0111]].
	Regarding claim 9, Capper teaches wherein concentration of indium ions in the indium plating bath ranges from 2.5 g/L to 200 g/L (= the In+3 is present in the electroplating bath at a concentration in the range from about 1 g/dm3 to about 100 g/dm3) [page 4, [0047]].

IV.	Claims 10-11, 15 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over 
Capper et al. (US Patent Application Publication No. 2005/0189231 A1) in view of Reddington et al. (US Patent Application Publication No. 2008/0268138 A1) as applied to claims 1, 4-9, 14 and 16 above, and further in view of Brese et al. (US Patent Application Publication No. 2009/0075102 A1).
	With regards to claims 15 and 17, the rejection under 35 U.S.C. 103 as being unpatentable over Capper et al. in view of Reddington et al. as applied to claims 1, 4-9, 14 and 16 above, and further in view of Brese et al. has been withdrawn in view of Applicant’s amendment. Claims 15 and 17 have been cancelled.
	With regards to claims 10 and 11, the rejection of claims 10 and 11, the rejection under 35 U.S.C. 103 as being unpatentable over Capper et al. in view of Reddington et al. as applied to 

claims 1 and 4-9 above, and further in view of Brese et al. stands.
	Capper and Reddington are as applied above and incorporated herein.
Regarding claim 10, the method of Capper differs from the instant invention because Capper does not disclose wherein concentration of the surfactant according to formula (I) ranges from 0.1 g/L to 20 g/L.
	Capper teaches zinc-nickel-indium alloy electroplating baths (page 2, [0021]). In one embodiment, the electroplating baths of the invention include one or more non-ionogenic, surface active polyoxyalkylene compound (page 19, claim 18) present in an amount effective to provide grain refinement of a zinc-nickel ternary or higher alloy electroplated with the bath (page 5, [0063]).
	Brese teaches zinc-nickel-indium alloy electroplating baths (page 4, [0048]).
One or more dispersants may be added to the aqueous compositions to maintain a uniform dispersion of the ceramics during electrochemical deposition. Dispersants include, but are not limited to, silicone dispersants, such as modified silicones and reactive silicones, polyalkoxylated ethers, glycol ethers and cationic surface-active agents. Such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L or such as from 5 g/L to 60 g/L or such as from 10 g/L to 40 g/L (page 2, [0022]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the surfactant 
described by Capper with wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L because including 1 g/L to 80 g/L of a polyalkoxylated ether in the compositions maintains a uniform dispersion.
	Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 11, Capper teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-18.0 (= implicit = the one or more non-ionogenic surface active polyoxyalkylene compound comprises: 
(i) one or more compound having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 
or
R3-O-[(CHR2CH2)O]xH		(Ib)
or
R3-O-[(CH2CHR2)O]xH		(Ic)
	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an 
alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 and about 100;  
(ii) one or more compound having a formula: 
R3-O-[R4-O-]n-X		(IIa)
or

(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched  or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl or -Br;  Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan group, and a is equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH groups on the Y component;  or 
(iii) a mixture of two or more of (i) and/or (ii)) [page 19, claim 18]; 
Reddington teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= 5-methoxyresorcinol, 4-chlororesorcinol and 2-nitroresorcinol) [page 5, [0054]]; Capper teaches wherein the bath further comprises a source of alkali metal cations and/or a source of alkaline earth metal cations (= sodium silicates) [page 9, [0111]]; Capper teaches wherein concentration of indium ions in the bath ranges from 2.5 g/L to 200 g/L (= the In+3 is present in the electroplating bath at a concentration in the range from about 1 g/dm3 to about 100 g/dm3) [page 4, [0047]]; and Brese teaches wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L (= such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L) [page 2, [0022]].

Continued Response

Claim Rejections - 35 USC § 103
I.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capper et al. (US Patent Application Publication No. 2005/0189231 A1) in view of Masuda et al. (US Patent Application Publication No. 2016/0113006 A1) and Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108) as applied to claims 1 and 4-9 above, and further in view of Brese et al. (US Patent Application Publication No. 2009/0075102 A1).
	Capper, Matsuda and Saito are as applied above and incorporated herein.
Regarding claim 18, the method of Capper differs from the instant invention because Capper does not disclose wherein concentration of the surfactant in the bath ranges from 1 g/L to 15 g/L.
Capper teaches zinc-nickel-indium alloy electroplating baths (page 2, [0021]). In one embodiment, the electroplating baths of the invention include one or more non-ionogenic, surface active polyoxyalkylene compound (page 19, claim 18) present in an amount effective to provide grain refinement of a zinc-nickel ternary or higher alloy electroplated with the bath (page 5, [0063]).
	Brese teaches zinc-nickel-indium alloy electroplating baths (page 4, [0048]).
One or more dispersants may be added to the aqueous compositions to maintain a uniform dispersion of the ceramics during electrochemical deposition. Dispersants include, but are not limited to, silicone dispersants, such as modified silicones and reactive silicones, polyalkoxylated ethers, glycol ethers and cationic surface-active agents. Such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L or such as from 5 g/L to 60 g/L or such as from 10 g/L to 40 g/L (page 2, [0022]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the surfactant described by Capper with wherein concentration of the surfactant in the bath ranges from 1 g/L to 15 g/L because including 1 g/L to 80 g/L of a polyalkoxylated ether in the compositions maintains a uniform dispersion.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capper et al. (US Patent Application Publication No. 2005/0189231 A1) in view of Reddington et al. (US Patent Application Publication No. 2008/0268138 A1) as applied to claims 1 and 4-9 above, and further in view of Brese et al. (US Patent Application Publication No. 2009/0075102 A1).
	Capper and Reddington are as applied above and incorporated herein.
Regarding claim 18, the method of Capper differs from the instant invention because Capper does not disclose wherein concentration of the surfactant in the bath ranges from 1 g/L to 15 g/L.
Capper teaches zinc-nickel-indium alloy electroplating baths (page 2, [0021]). In one 

embodiment, the electroplating baths of the invention include one or more non-ionogenic, surface active polyoxyalkylene compound (page 19, claim 18) present in an amount effective to provide grain refinement of a zinc-nickel ternary or higher alloy electroplated with the bath (page 5, [0063]).
	Brese teaches zinc-nickel-indium alloy electroplating baths (page 4, [0048]).
One or more dispersants may be added to the aqueous compositions to maintain a uniform dispersion of the ceramics during electrochemical deposition. Dispersants include, but are not limited to, silicone dispersants, such as modified silicones and reactive silicones, polyalkoxylated ethers, glycol ethers and cationic surface-active agents. Such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L or such as from 5 g/L to 60 g/L or such as from 10 g/L to 40 g/L (page 2, [0022]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the surfactant described by Capper with wherein concentration of the surfactant in the bath ranges from 1 g/L to 15 g/L because including 1 g/L to 80 g/L of a polyalkoxylated ether in the compositions 
maintains a uniform dispersion.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).


III.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capper et al. 
(US Patent Application Publication No. 2005/0189231 A1) in view of Masuda et al. (US Patent Application Publication No. 2016/0113006 A1) and Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108) as applied to claims 1 and 4-9 above.
	Capper, Masuda and Saito are as applied above and incorporated herein.
	Regarding claim 19, Masuda teaches wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 100 - 400 mg/L (= the concentration of antioxidant in the tin or tin alloy plating bath is not particularly limited but usually preferably about 0.01 to 20 g/l (= 10 to 20,000 mg/l)) [page 6, [0078]].
	In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

IV.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capper et al. (US Patent Application Publication No. 2005/0189231 A1) in view of Reddington et al. (US Patent Application Publication No. 2008/0268138 A1) as applied to claims 1 and 4-9 above.
	Capper and Reddington are as applied above and incorporated herein.
	Regarding claim 19, Reddington teaches wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 100 - 400 mg/L (= the brightener breakdown inhibitors are included in the plating compositions in amounts of 0.001 g/L to 100 g/L (= 1 mg/l to 100,000 mg/l)) [page 6, [0060]].

In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

V.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capper et al. (US Patent Application Publication No. 2005/0189231 A1) in view of Masuda et al. (US Patent Application Publication No. 2016/0113006 A1) and Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108) as applied to claims 1 and 4-9 above, and further in view of Brese et al. (US Patent Application Publication No. 2009/0075102 A1).
	Capper, Masuda and Saito are as applied above and incorporated herein.
	Regarding claim 20, Capper teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-18.0 (= implicit = the one or more non-ionogenic surface active polyoxyalkylene compound comprises: 
(i) one or more compound having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 
or
R3-O-[(CHR2CH2)O]xH		(Ib)
or
R3-O-[(CH2CHR2)O]xH		(Ic)

	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 and about 100;  
(ii) one or more compound having a formula: 
R3-O-[R4-O-]n-X		(IIa)
or
(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched  or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl or -Br;  Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan group, and a is equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH groups on the Y component;  or 
(iii) a mixture of two or more of (i) and/or (ii)) [page 19, claim 18]; 
Saito teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-
methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= compounds 9 (EWG: Cl) and 13 (EDG: OMe)) [page 8102, Fig. 1]; Capper teaches wherein the bath further comprises a source of alkali metal cations and/or a source of alkaline earth metal cations (= sodium silicates) [page 9, [0111]]; Masuda teaches wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 100 - 

400 mg/L (= the concentration of antioxidant in the tin or tin alloy plating bath is not particularly limited but usually preferably about 0.01 to 20 g/l (= 10 to 20,000 mg/l) [page 6, [0078]], Capper teaches pH of the bath ranges from -1 to 4 (= the acidic electroplating bath has a pH in the range from about 0.5 to about 6.5) [page 5, [0065]], and Brese teaches wherein concentration of the surfactant according to formula (I) ranges from 1 g/L to 15 g/L (= such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L).

VI.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capper et al. (US Patent Application Publication No. 2005/0189231 A1) in view of Reddington et al. (US Patent Application Publication No. 2008/0268138 A1) as applied to claims 1 and 4-9 above, and further in view of Brese et al. (US Patent Application Publication No. 2009/0075102 A1).
	Capper and Reddington are as applied above and incorporated herein.
	Regarding claim 20, Capper teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-18.0 (= implicit = the one or more non-ionogenic surface active polyoxyalkylene compound comprises: 
(i) one or more compound having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 
or
R3-O-[(CHR2CH2)O]xH		(Ib)
or

R3-O-[(CH2CHR2)O]xH		(Ic)
	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 and about 100;  
(ii) one or more compound having a formula: 
R3-O-[R4-O-]n-X		(IIa)
or
(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched  or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl or -Br;  Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan group, and a is equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH groups on the Y component;  or 
(iii) a mixture of two or more of (i) and/or (ii)) [page 19, claim 18]; 
Reddington teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= 5-methoxyresorcinol, 4-chlororesorcinol and 2-nitroresorcinol) [page 5, [0054]]; Capper teaches wherein the bath further comprises a source of alkali metal cations and/or a source of alkaline earth metal cations (= sodium silicates) [page 9, [0111]]; Reddington teaches 

wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 100 - 400 mg/L (= the brightener breakdown inhibitors are included in the plating compositions in amounts of 0.001 g/L to 100 g/L (= 1 mg/l to 100,000 mg/l)) [page 6, [0060]]; Capper teaches pH of the bath ranges from -1 to 4 (= the acidic electroplating bath has a pH in the range from about 0.5 to about 6.5) [page 5, [0065]], and Brese teaches wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 15 g/L (= such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L) [page 2, [0022]].

VII.	Claim(s) 1, 4-11 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddington et al. (US Patent Application Publication No. 2008/0268138 A1) in view of Capper et al. (US Patent Application Publication No. 2005/0189231 A1).
	Regarding claim 1, Reddington teaches an aqueous indium plating bath comprising:
- a source of indium ions (= the one or more sources of metal ions provide metal 
ions which include, but are not limited to, copper, tin, nickel, gold, silver, palladium, 
platinum and indium) [page 4, [0031]), 
- an acid (= one or more inorganic and organic acids are included in the metal plating compositions) [page 5, [0050]], 
- a source of halide ions (= sodium and potassium salts of halogens, such as chloride, fluoride and bromide) [page 5, [0051]]; and
- a dihydroxybenzene derivative according to formula (II):


    PNG
    media_image2.png
    114
    138
    media_image2.png
    Greyscale

wherein each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and nitro; 
n is an integer ranging from 1 to 4 (= preferred aromatic alcohols include 5-methoxyresorcinol, 4-chlororesorcinol, 2-nitroresorcinol) [page 5, [0054]], and 
wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 10 - 1000 mg/L (= the brightener breakdown inhibitors are included in the plating compositions in amounts of 0.001 g/L to 100 g/L (= 1 mg/l to 100,000 mg/l)) [page 6, [0060]].
The bath of Reddington differs from the instant invention because Reddington does not disclose a surfactant according to formula (I):
			
    PNG
    media_image1.png
    80
    210
    media_image1.png
    Greyscale

wherein A is selected from branched or unbranched C10-C15-alkyl; 
B is selected from the group consisting of hydrogen and alkyl; 
m is an integer ranging from 5 to 25; 
each R is independently from each other selected from hydrogen and methyl.
Reddington teaches that one or more conventional surfactants may be used. Typically, 

surfactants include, but are not limited to, nonionic surfactants (page 5, [0048]).
Capper teaches a non-ionogenic surface active polyoxyalkylene compound comprising:
(i) one or more compound having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 
or
R3-O-[(CHR2CH2)O]xH		(Ib)
or
R3-O-[(CH2CHR2)O]xH		(Ic)
	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 and about 100;  
(ii) one or more compound having a formula: 
R3-O-[R4-O-]n-X		(IIa)
or
(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl or -Br;  Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan group, and a is equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH 

groups on the Y component; or 
(iii) a mixture of two or more of (i) and/or (ii)) [page 19, claim 18].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Reddington with       a surfactant according to formula (I):
			
    PNG
    media_image1.png
    80
    210
    media_image1.png
    Greyscale

wherein A is selected from branched or unbranched C10-C15-alkyl; 
B is selected from the group consisting of hydrogen and alkyl; 
m is an integer ranging from 5 to 25; 
each R is independently from each other selected from hydrogen and methyl 
because (i) one or more compounds having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 
or
R3-O-[(CHR2CH2)O]xH		(Ib)
or
R3-O-[(CH2CHR2)O]xH		(Ic)
	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 and about 100; and
(ii) one or more compounds having a formula: 

R3-O-[R4-O-]n-X		(IIa)
or
(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl or -Br;  Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan group, and a is 
equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH groups on the Y component are conventional nonionic surfactants in metal plating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 4, Reddington teaches wherein the acid is selected from one or more of selected from alkane sulfonic acid and sulfuric acid (= organic acids include, but are not limited to, alkane sulfonic acids, such a methane sulfonic acid) [page 5, [0050]].
	Regarding claim 5, Capper teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-

18.0 (= implicit = the one or more non-ionogenic surface active polyoxyalkylene compound comprises: 
(i) one or more compound having a formula: 
R1-O-[(CH2)nO]xH		(Ia) 
or
R3-O-[(CHR2CH2)O]xH		(Ib)
or
R3-O-[(CH2CHR2)O]xH		(Ic)
	wherein R1 is an aryl or alkyl group containing up to about 24 carbon atoms, R2 is an alkyl group containing from 1 to about 4 carbon atoms, n is 2 or 3, and x is an integer between 2 and about 100;  
(ii) one or more compound having a formula: 
R3-O-[R4-O-]n-X		(IIa)
or
(R3-O-[R4-O-]n)a-Y		(IIb)
wherein R3 = a C1-C18 branched or unbranched alkyl, alkylene or alkynyl group, or phenyl-O-[R5-O-]m-CH2-, in which m=0-100 and R is a C1-C4 branched  or unbranched alkylene;  branched or unbranched alkylene;  X=H, -SO2Z, -SO3Z, -SO4Z, -PO3Z2, -PO4Z2 (wherein Z independently may be H, an alkali metal ion, or Z2 may be an alkaline earth metal ion)-NH2, -Cl or -Br; Y is an aliphatic polyhydroxy group, an amine group, a polyamine group or a mercaptan 
group, and a is equal to or less than the number of active hydrogens in OH, -NH, NH2 or -SH 

groups on the Y component; or 
(iii) a mixture of two or more of (i) and/or (ii)) [page 19, claim 18].
	Regarding claim 6, Reddington teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= preferred aromatic alcohols include 5-methoxyresorcinol, 4-chlororesorcinol, 2-nitroresorcinol) [page 5, [0054]].
	Regarding claim 7, Reddington teaches a pH of -1 to 4 (= typically, the measured pH of the plating compositions ranges from -1 to 5, more typically, from -1 to 3) [page 6, [0061]].
	Regarding claim 8, Reddington teaches a source of alkali metal cations and/or a source of alkaline earth metal cations (= alkali metal salts which may be included in the plating compositions) [page 5, [0051]].
	Regarding claim 9, Reddington teaches wherein concentration of indium ions in the indium plating bath ranges from 2.5 g/L to 200 g/L (= in general, the metal salts are included in the plating compositions such that metal ions range in concentrations from 0.01 g/L to 200 g/L) [page 4, [0043]].
	Regarding claim 10, Reddington teaches wherein concentration of the surfactant according to formula (I) ranges from 0.1 g/L to 20 g/L (= surfactants may be added in conventional amounts, such as from 0.05 g/L to 20 g/L or such as from 0.5 g/L to 5 g/L) [page 5, [0048]].
	Regarding claim 11, Capper teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0- 

18.0 (= implicit) [page 19, claim 18]; Reddington teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= preferred aromatic alcohols include 5-methoxyresorcinol, 4-chlororesorcinol, 2-nitroresorcinol) [page 5, [0054]]; wherein the bath further comprises a source of alkali metal cations and/or a source of alkaline earth metal cations (= alkali metal salts which may be included in the plating compositions) [page 5, [0051]]; wherein concentration of indium ions in the bath ranges from 2.5 g/L to 200 g/L (= the metal salts are included in the plating compositions such that metal ions range in concentrations from 0.01 g/L to 200 g/L) [page 4, [0043]]; and wherein concentration of the surfactant according to formula (I) ranges from 0.1 g/L to 20 g/L (= surfactants may be added in conventional amounts, such as from 0.05 g/L to 20 g/L or such as from 0.5 g/L to 5 g/L) [page 5, [0048]].
	Regarding claim 18, Reddington teaches wherein concentration of the surfactant in the bath ranges from 1 g/L to 15 g/L (= surfactants may be added in conventional amounts, such as from 0.05 g/L to 20 g/L or such as from 0.5 g/L to 5 g/L) [page 5, [0048]].
	Regarding claim 19, Reddington teaches wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 100 - 400 mg/L (= brightener breakdown inhibitors are included in the plating compositions in amounts of 0.001 g/L to 100 g/L (= 1 mg/L to 100,000 mg/L)) [page 6, [0060]].
	Regarding claim 20, Capper teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-18.0 (= implicit) [page 19, claim 18]; Reddington teaches wherein the dihydroxybenzene 

derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= preferred aromatic alcohols include 5-methoxyresorcinol, 4-chlororesorcinol, 2-nitroresorcinol) [page 5, [0054]]; wherein the bath further comprises a source of alkali metal cations and/or a source of alkaline earth metal cations (= alkali metal salts which may be included in the plating compositions) [page 5, [0051]]; wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 100 - 400 mg/L (= brightener breakdown inhibitors are included in the plating compositions in amounts of 0.001 g/L to 100 g/L (= 1 mg/L to 100,000 mg/L)) [page 6, [0060]], pH of the bath ranges from -1 to 4 (= typically, the measured pH of the plating compositions ranges from -1 to 5, more typically, from -1 to 3) [page 6, [0061]], and wherein concentration of the surfactant according to formula (I) ranges from 1 g/L to 15 g/L (= surfactants may be added in conventional amounts, such as from 0.05 g/L to 20 g/L or such as from 0.5 g/L to 5 g/L) [page 5, [0048]].
	Regrading claim 21, Reddington teaches wherein the bath comprises only indium ions and no other intentionally added reducible metal ions (= one or more sources of metal ions are 
included in metal plating compositions to plate metals. The one or more sources of metal ions provide metal ions which include, but are not limited to, copper, tin, nickel, gold, silver, palladium, platinum and indium) [page 4, [0031]].
	Regarding claim 22, Reddington teaches wherein the bath comprises only indium ions and no other intentionally added reducible metal ions (= one or more sources of metal ions are 
included in metal plating compositions to plate metals. The one or more sources of metal ions 

provide metal ions which include, but are not limited to, copper, tin, nickel, gold, silver, palladium, platinum and indium) [page 4, [0031]].
	Regarding claim 23, Reddington teaches wherein the bath comprises only indium ions and no other intentionally added reducible metal ions (= one or more sources of metal ions are 
included in metal plating compositions to plate metals. The one or more sources of metal ions provide metal ions which include, but are not limited to, copper, tin, nickel, gold, silver, palladium, platinum and indium) [page 4, [0031]].

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that this amendment fully distinguishes Capper, since Capper clearly and unequivocally teaches a zinc-nickel ternary and higher alloy plating bath, in which indium may be included as one of the additional elements resulting in the ternary or higher alloy of zinc and nickel. A person having skill in the art would not consider Capper to disclose an indium plating bath. A person having skill in the art would not look to Capper when preparing an indium plating bath, which by definition is free of any zinc, free of any nickel, and free of any other alloying metal, and so contains only indium ions as the source of plating metal. This is far from Capper’s ternary or higher alloys! 
• Applicant state that as disclosed in Capper, the nonionogenic surfactant is needed for the zinc-nickel ternary or higher alloy of Capper to obtain the desired grain refinement for the 

deposited zinc-nickel ternary or higher alloy. See [0063]. The disclosure in Capper relating to this additive is specific to zinc-nickel ternary or higher alloys, and includes nothing that would suggest its use in an indium plating bath that contains no other reducible metals.
In response, present claim 1, lines 1-2, recite “An aqueous indium plating bath comprising”. 
The transitional term “comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts (MPEP § 2111.03).
	Thus, the claims as presently written is open to comprise other sources of metal ions in the bath, including intentionally added reducible metal ions.

	• Applicant state that finally, a person having skill in the art would not look to Capper, which deals with a zinc-nickel ternary and higher alloy plating bath, when designing a plating bath to deposit corrosion resistant functional coatings.
	In response, the Applicant has a different reason for, or advantage resulting from doing 
what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

	• Applicant state that Masuda relates to tin-containing plating baths, which may also 

include indium, but fails to disclose or suggest an indium plating bath. The skilled person would not look to Masuda when considering preparation of an indium plating bath. 
	In response, known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	• Applicant states that Reddington relates to all sorts of metal plating baths, including single metal plating baths such as an indium plating bath, wherein a huge number of plating additives for many different functions are disclosed, but Reddington fails to disclose or suggest addition of a nonionogenic surfactant.
• Applicant states in fact, the compounds having general formula (I) in Reddington see, 
e.g., paragraphs [0005]-[0021], are unequivocally not nonionogenic, but are instead quite ionogenic, since the all have hydroxy groups, amine groups, carboxylate groups, or other ionizable, i.e., ionogenic, substituents. The compounds disclosed by Reddington would lead the skilled person away from nonionogenic surfactants such as those disclosed by Capper.
	In response, Reddington teaches that one or more conventional surfactants may be used. Typically, surfactants include, but are not limited to, nonionic surfactants (page 5, [0048]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 23, 2022